Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment entered on November 17, 2020 has addressed the claim objection set forth in the previous office action.  Claims 2-5, 9-12 & 16 has been cancelled.  Claims 1, 6-8, 11-15 & 17-20 and new Claims 21-25 remain pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8, 13, 14 & 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the third worm gear" in Lines 25-26.  There is insufficient antecedent basis for this limitation in the claim.
To expedite prosecution, Claim 8 will be examined as intending to recite “a third worm gear”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8, 24 & 25 are rejected under 35 U.S.C. 103 as being unpatentable over Nawrocki et al (US 2015/0354599 A1) (Nawrocki hereinafter) in further view of Sorokes et al (US 2011/0135441 A1) (Sorokes hereinafter) & Hansen (EP 2484916 A1) (Hansen hereinafter), and as evidenced by McQueeny et al (US 2015/0099456 A1) (McQueeny hereinafter).  Please note that Hansen was entered by the applicant to the record on May 22, 2019.
Regarding Claim 1, Nawrocki teaches:  A vapor cycle compressor (25), comprising: 
a controller section (15); 
a drive section (16 & 17) in communication with the controller section (Figure 2), wherein the drive section includes a motor assembly (16 & 17); and 
a compression section (4, 13 & 21) operatively engaged with the drive section and defining a compressor axis (the “X-axis”; Figure 2), wherein the compression section includes: 
an inlet guide vane assembly (13), wherein the inlet guide vane assembly includes inlet vanes (13) that are configured to adjust their angle of orientation around a first axis of rotation in response to rotation (Figure 2; Paragraph 38), wherein the first axis of rotation is substantially perpendicular to the compressor axis (Figure 2); and
a return channel assembly (30) downstream of the first stage diffuser assembly (13), wherein the return channel assembly includes return channel vanes (21) that are configured to adjust their angle of orientation around the second axis of rotation (Figure 2; Paragraph 40).
Nawrocki fails to teach:  the motor assembly being a stepper motor assembly operatively engaged with a first worm gear, a second worm gear, a third worm gear, and a fourth worm gear; and
the first axis of rotation of the inlet vanes are adjusted in response to rotation of the first worm gear;
 a first stage diffuser assembly downstream of the inlet guide vane assembly, wherein the first stage diffuser assembly includes first diffuser vanes that are configured to adjust their angle of orientation around a second axis of rotation in response to rotation of the second worm gear, wherein the second axis of rotation is substantially parallel to the compressor axis; 
the second axis of rotation of the return channel vanes are adjusted in response to rotation of the third worm gear; and
a second stage diffuser assembly downstream of the return channel assembly, wherein the second stage diffuser assembly includes second diffuser vanes that are configured to adjust their angle of orientation around the second axis of rotation in response to rotation of the fourth worm gear.
Sorokes teaches:  A vapor cycle compressor (100), comprising: 
a drive section (118); and 
a compression section (102) operatively engaged with the drive section (Figure 1a) and defining a compressor axis (see the annotation of Figure 1c below), wherein the compression section includes: 
an inlet guide vane assembly (112), wherein the inlet guide vane assembly includes inlet vanes that are configured to adjust their angle of orientation (Figure 1b; Paragraph 32 - Lines 13-15) around a first axis of rotation (see the annotation of Figure 1c below); 
a first stage diffuser assembly (114) downstream of the inlet guide vane assembly (Figure 1b), wherein the first stage diffuser assembly (114) includes first diffuser vanes that are configured to adjust their angle of orientation (Paragraph 30 - Lines 13-15) around a second axis of rotation, wherein the second axis of rotation is substantially parallel to the compressor axis (see the annotation of Figure 1c below); 
a return channel assembly (116) downstream of the first stage diffuser assembly (Figure 1b), wherein the return channel assembly (116) includes return channel vanes that are configured to adjust their angle of orientation (Paragraph 31 - Lines 14-16); and 
a second stage diffuser assembly (114; Please note that each impeller stage has their own respective inlet vane (112), diffuser vane (114) & return vane (116).  So while the identified “second stage diffuser assembly” is identified with the same reference character as the “first stage diffuser assembly”, Figure 1b shows that it is a separate set of vanes)) downstream of the return channel assembly (116; Figure 1b), wherein the second stage diffuser assembly includes second diffuser vanes that are configured to adjust their angle of orientation (Paragraph 32 - Lines 13-15).  

    PNG
    media_image1.png
    693
    723
    media_image1.png
    Greyscale

Please note that the proposed modification is to modify Nawrocki (which comprises a vapor cycle compressor with a set of inlet guide vanes with an axis of rotation perpendicular to the compressor axis & a set of return channel vanes with an axis of rotation parallel to the compressor axis) to have a plurality of compression stages with a plurality of additional sets of diffuser vanes disposed within the compressor flow path between the various compression stages, as taught by Sorokes.  Increasing the number of compression stages would allow the compressor to achieve higher compression pressures.  Furthermore, the examiner would also note that because Nawrocki shows how one set of diffuser vanes can have an axis of rotation that is perpendicular to the compressor axis (specifically the inlet vanes (13)) and another set of diffuser vanes can have an 
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention that the compressor assembly of Nawrocki could have additional sets of diffuser vanes disposed within the compressor flow channel (as taught by Sorokes) to provide the benefit of providing a compressor that is capable of achieving higher compression pressures.
Hansen teaches a centrifugal compressor (1) comprising a plurality of diffuser vanes (5) coupled to a ring (8) by a worm drive (11, 12) that is driven by a stepper motor (14), see Abstract.  While Hansen is silent regarding how their stepper motors (the “drive section”) are in communication with a “controller section”, the examiner takes official notice that stepper motors would be in communication with SOME TYPE of “controller section”. This is evidenced by McQueeny which is also directed to a diffuser mechanism (10) that is driven by a stepper motor, where electronics control the stepper motor, see Paragraph 8. 
 For clarity, the proposed modification is to replace the generic vane drive assembly of Nawrocki (which only describes the vanes as being driven by a “control motor”) with the vane drive section of Hansen (which is described as a stepper motor (14) coupled to a worm drive (11 & 12), where the worm drive causes a ring (8) to rotate, thereby rotating the plurality of vanes).  Please also note that since Nawrocki & Sorokes both teach how each diffuser vane assembly has its own motor, this would result in a plurality of stepper motors & worm gears (with each worm gear operatively rotating a different set of vanes in Sorokes).
Therefore, the examiner holds that it would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to modify the diffuser assembly of Nawrocki such that the angle of orientation of the plurality of diffuser vanes were adjusted by a stepper motor & worm drives (as taught by Hansen) that was in communication with a controller (as evidenced by McQueeny).  This would provide the benefit of allowing a user to have greater control over the position of the vanes within the compressor assembly.
Regarding Claim 6, Nawrocki in view of Sorokes & Hansen teaches the invention as disclosed above in Claim 1, wherein Nawrocki in view of Sorokes further teaches:  further comprising a first stage impeller assembly (Nawrocki: 4) intermediate the inlet guide vane assembly (Nawrocki: 13) and the first stage diffuser assembly (Sorokes: As noted in the rejection of Claim 1 above, Nawrocki has been modified to further include a first stage diffuser assembly located fluidically between the inlet vane & return channel vane, as taught by Sorokes, for the benefit of providing a user greater control over the performance of the compressor).  
Regarding Claim 7, Nawrocki in view of Sorokes & Hansen teaches the invention as disclosed above in Claim 6, wherein Nawrocki in view of Sorokes further teaches:  further comprising a second stage impeller assembly (Nawrocki: 4’) intermediate the return channel assembly (Nawrocki: 30) and the second stage diffuser assembly (Sorokes: As noted in the rejection of Claim 1 above, Nawrocki has been modified to further include a second stage diffuser assembly located fluidically downstream from the return channel vane, as taught by Sorokes, for the benefit of providing a user greater control over the performance of the compressor).  
Regarding Claim 8, this claim is disclosing the same limitations that were previously set forth in Claim 1 IN ADDITION TO:  wherein the drive section includes a first stepper motor subassembly, a second stepper motor subassembly, a third stepper motor subassembly, and a fourth stepper motor subassembly; and 
the compression section includes:
a first worm gear operated by the first stepper motor subassembly;
a second worm gear operated by the second stepper motor subassembly;
a third worm gear operated by the third stepper motor subassembly; and
a fourth worm gear operated by the fourth stepper motor subassembly.
For all of the limitations in Claim 8 that were previously disclosed in Claim 1, they are rejected under the same prior art & motivations as those used in the rejection of Claim 1.  
Regarding the additional limitations, in view of Claim 1 Nawrocki was modified to have the at least four vane diffuser vane assemblies (as taught by Sorokes) and to have each diffuser vane assembly driven by a stepper motor operatively coupled to a worm drive (as taught by Hansen), see the rejection of Claim 1 above.  Once these modifications were made to Nawrocki, this would result in each of the four vane assemblies (the inlet guide vane assembly, the first stage diffuser assembly, the return channel assembly & the second stage diffuser assembly) to each have their own respective stepper motor & worm gear.
Regarding Claim 24, Nawrocki in view of Sorokes & Hansen teaches the invention as disclosed above in Claim 8, wherein Nawrocki teaches:  further comprising a compressor inlet (5) configured to receive refrigerant substantially parallel to the compressor axis (Figure 2; Please note that the claim merely states that the compressor inlet is “configured to receive” refrigerant substantially parallel to the compressor axis, not that the compressor inlet “is receiving” refrigerant substantially parallel to the compressor axis.  ALSO, the claim doesn’t require the inlet to be “coaxial” with the compressor axis, merely “parallel” to the compressor axis.  The examiner capable of receiving refrigerant that was substantially parallel to the compressor axis (such as with an elbow connection).  
FURTHERMORE, because the claim is written so broadly the examiner could interpret the portion of the delivery duct (5) around the inlet vanes (13) as the “compressor inlet”, where this small section would be “substantially parallel to the compressor axis”.
Regarding Claim 25, Nawrocki in view of Sorokes & Hansen teaches the invention as disclosed above in Claim 7, wherein Nawrocki further teaches:  wherein the first stage impeller assembly and the second stage impeller assembly are arranged front-to-back (Figure 2).

Claims 13 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nawrocki in further view of Sorokes & Hansen (and as evidenced by McQueeny) as applied to Claim 8 above, and further in view of Lardy et al (US 2016/0281732 A1) (Lardy hereinafter).  Claims 15 & 17-20 are also rejected under 35 USC 103 as being unpatentable over Nawrocki in view of Sorokes, Hansen & Lardy. 
Regarding Claim 13, Nawrocki in view of Sorokes & Hansen teaches the invention as disclosed above in Claim 8, wherein Nawrocki, Sorokes & Hansen are all silent regarding: wherein the drive section is hermetically sealed.  
However, Lardy does teach a compressor assembly (102) with a diffuser (116) regulating the fluid flow (Figure 2), where the driver (104) & compressor (102) are hermetically-sealed within the housing (110)
Therefore, the examiner holds that it would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to modify the compressor assembly of Nawrocki such that it was contained within a hermetically-sealed housing, as taught by Lardy.  This would provide the benefit of protecting the internal components & compressed fluid being infiltrated/contaminated by outside fluids/particulates.
Regarding Claim 14, Nawrocki in view of Sorokes & Hansen teaches the invention as disclosed above in Claim 8, wherein Nawrocki, Sorokes & Hansen all fail to teach:  wherein the compression section is hermetically sealed.  
However, Lardy does teach a compressor assembly (102) with a diffuser (116) regulating the fluid flow (Figure 2), where the driver (104) & compressor (102) are hermetically-sealed within the housing (110), see Paragraph 22 - Lines 14-16.  Once this teaching (of having all of the compressor components hermetically-sealed within a common housing) is applied to Nawrocki, this will result in the “compressor assembly” of Nawrocki as being hermetically sealed.
Therefore, the examiner holds that it would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to modify the compressor assembly of Nawrocki such that it was contained within a hermetically-sealed housing, as taught by Lardy.  This would provide the benefit of protecting the internal components & compressed fluid being infiltrated/contaminated by outside fluids/particulates.
Regarding Claim 15, this claim is reciting the limitations that were previously recited in Claim 14 (which by virtue of its dependency includes all of the limitations recited in Claim 8) IN ADDITION TO: wherein each respective set of vanes is configured with a respective orientation angle that can be varied independently of one another; and
wherein an axis of rotation of a set of vanes of the inlet guide vane assembly is different from an axis of rotation of a set of vanes of at least one of the first stage diffuser assembly, the return channel assembly, or the second stage diffuser assembly.
With respect to the limitations recited in Claim 15 that were previously recited in Claim 14, these limitation are rejected under the same prior art & motivations as those recited in the rejection of Claim 14.
With respect to the additional limitations, Nawrocki teaches wherein an axis of rotation of a set of vanes of the inlet guide vane assembly (13) is different from an axis of rotation of a set of vanes of at least one of the first stage diffuser assembly, the return channel assembly (30), or the second stage diffuser assembly (Figure 2; The identified “inlet guide vane assembly” has an axis of rotation that is perpendicular to at least the axis of rotation of the “return channel assembly”).  Nawrocki also teaches how each set of vanes is adjusted by a separate motor (16 & 17), allowing each respective set of vanes is configured with a respective orientation angle that can be varied independently of one another (since each set of vanes has their own respective motor). 
Regarding Claim 17, these claims are directed toward the same limitations that were previously recited in Claim 13.  Therefore, Claim 17 are rejected under the same prior art and motivations as those used in the rejections of Claim 13.
Regarding Claim 18, Nawrocki in view of Sorokes, Hansen & Lardy teaches the invention as disclosed above in Claim 15, wherein Nawrocki in view of Lardy further teaches:  wherein the controller section is hermetically sealed (In view of the limitations of Claim 15, Nawrocki has been modified to have the compressor components contained within a “hermetically-sealed 
Regarding Claim 19, Nawrocki in view of Sorokes, Hansen & Lardy teaches the invention as disclosed above in Claim 15, wherein Nawrocki in view of Hansen (Please note that Nawrocki has been modified to replace the generic “motor” that drives the vanes with the diffuser driving assembly as taught by Hansen (comprising a stepper motor & worm gear) teaches:  wherein at least one the inlet guide vane assembly (Nawrocki: 13), the first stage diffuser assembly, the return channel assembly (Nawrocki: 30), or the second stage diffuser assembly (Please note that the claim only requires “at least one” of the various vane assemblies to have the following structure, not all of them) includes: 
a unison ring (Hansen: 8) operatively engaged to the drive section (Hansen: 14) via the respective worm gear (Hansen: 11, 12); and  
a plurality of driver arms (Hansen: 17) operatively engaged with the unison ring (Hansen: 8) and with the respective set of vanes, 
wherein, when the drive section is activated, the plurality of driver arms activate the respective set of vanes (Hansen: Figure 2).  
Regarding Claim 20, Nawrocki in view of Sorokes, Hansen & Lardy teaches the invention as disclosed above in Claim 15, wherein Nawrocki in view of Hansen further teaches:  wherein the stepper motor assembly includes at least one pair of stepper motors (Please note that the claim doesn’t specify that the “pair of stepper motors” are coupled to each other or even driving the same vane assembly.  So as long as there are at least two stepper motors, the can be considered as a “pair of stepper motors”.  Each of the “motors” of Nawrocki is being replaced with a “stepper motor” as taught by Hansen, resulting in “at least one pair of stepper motors”.);  
wherein the at least one pair of stepper motors is operatively engaged to one of the inlet guide vane assembly, the first stage diffuser assembly, the return channel assembly, or the second stage diffuser assembly (Nawrocki: Figure 2; The two motors (16 & 17) of Nawrocki have been replaced with stepper motors (as taught by Hansen), where one of the motors of the pair of stepper motors (specifically motor 16) is operatively engaged to the inlet guide vane assembly).

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Nawrocki in view of Sorokes & Hansen (and as evidenced by McQueeny) as applied to Claim 8 above, and further in view of Randall (US 3,950,686 A) (Randall hereinafter).  
Regarding Claim 21, Nawrocki in view of Sorokes & Hansen teaches the invention as disclosed above in Claim 8, wherein Nawrocki, Sorokes & Hansen all fail to teach:  wherein at least one of the first, second, third, or fourth stepper motor subassemblies includes a pair of stepper motors connected by a worm shaft.  
HOWEVER, Randall discloses on Column 2 - Lines 4-11 how it is known to have redundant stepper motors connected to drive a common element.  This would provide the benefit of having a second stepper motor that was able to take over operation in the event of a failure of the first stepper motor.  FURTHERMORE, the courts have held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced, see MPEP § 2144.04 - Paragraph VI.B.  The applicant has not provided any explanation regarding what (if any) new or unexpected result is produced by having two stepper motors operatively engaged to a common worm gear.
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the compressor 
Regarding Claim 22, Nawrocki in view of Sorokes & Hansen teaches the invention as disclosed above in Claim 8, wherein Nawrocki, Sorokes & Hansen all fail to teach:  wherein each of the first, second, third, and fourth stepper motor subassemblies includes a pair of stepper motors connected by a worm shaft.  
HOWEVER, Randall discloses on Column 2 - Lines 4-11 how it is known to have redundant stepper motors connected to drive a common element.  This would provide the benefit of having a second stepper motor that was able to take over operation in the event of a failure of the first stepper motor.  FURTHERMORE, the courts have held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced, see MPEP § 2144.04 - Paragraph VI.B.  The applicant has not provided any explanation regarding what (if any) new or unexpected result is produced by having two stepper motors operatively engaged to a common worm gear.
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the compressor assembly of Nawrocki (as modified to have stepper motors in view of Hansen) to have redundant stepper motors (as taught by Randall) to provide the benefit of having a backup stepper motor to take over the actuation of the vanes upon a failure of the primary stepper motor.

Claims 8 & 23 are rejected under 35 U.S.C. 103 as being unpatentable over Carlson (US 2011/0194904 A1) (Carlson hereinafter) in further view of Hansen & Sorokes, and as evidenced by McQueeny & Nawrocki.
Regarding Claim 8, Carlson teaches:  A vapor cycle compressor (26), comprising: 
a controller section (32; The hydraulic assembly controls the linear actuation of the hydraulically-driven actuator (124) of the drive section (36), where the hydraulically-driven actuator (124) controls the rotation of the inlet vanes (90), see Paragraph 105); 
a drive section (36) in communication with the controller section (Figure 5; Paragraph 63 - Lines 1-3); and 
a compression section (Figure 12) operatively engaged with the drive section (36) and defining a compressor axis (Figure 12; The central axis of the impeller (48)), wherein the compression section includes: 
an inlet guide vane assembly (34), wherein the inlet guide vane assembly (34) includes a plurality of inlet guide vanes (90) having an angle of orientation that is adjustable around a first axis of rotation, wherein the first axis of rotation is substantially perpendicular to the compressor axis (Figure 12).
Carlson is silent regarding:  wherein the drive section includes a first stepper motor subassembly, a second stepper motor subassembly, a third stepper motor subassembly, and a fourth stepper motor subassembly;
the inlet guide vane assembly is operatively engaged with a first worm gear operated by the first stepper motor subassembly, wherein the angle of orientation of the inlet vanes is adjustable around the first axis of rotation in response to rotation of the first worm gear by the first stepper motor subassembly; 
a first stage diffuser assembly downstream of the inlet guide vane assembly and operatively engaged with a second worm gear operated by the second stepper motor subassembly, wherein the first stage diffuser assembly includes a plurality of first diffuser vanes having an angle of orientation that is adjustable around a second axis of rotation in response to rotation of the second worm gear by the second stepper motor subassembly, wherein the second axis of rotation is substantially parallel to the compressor axis; 
a return channel assembly downstream of the first stage diffuser assembly and operatively engaged with a third stepper motor assembly, wherein the return channel subassembly includes a plurality of return channel vanes having an angle of orientation that is adjustable around the second axis of rotation in response to rotation of the third worm gear by the third stepper motor subassembly; and 
a second stage diffuser assembly downstream of the return channel assembly and operatively engaged with a fourth stepper motor subassembly, wherein the second stage diffuser assembly includes a plurality of second diffuser vanes having an angle of orientation around the second axis of rotation in response to rotation of a fourth worm gear by the fourth stepper motor subassembly.
Hansen teaches a centrifugal compressor (1) comprising a plurality of diffuser vanes (5) coupled to a ring (8) by a worm drive (11, 12) that is driven by a stepper motor
 For clarity, the proposed modification is to replace the hydraulic actuator of Carlson with the vane drive section of Hansen (which is described as a stepper motor (14) coupled to a worm drive (11 & 12), where the worm drive causes a ring (8) to rotate, thereby rotating the plurality of vanes).  Please note that this would not change the operation of the inlet guide vane assembly of Carlson because the stepper motor & worm gear of Hansen is also imparting a rotating force on a ring gear, just as is being done in Carlson.  It is noted that a simple substitution of one known element (in this case, the hydraulic actuator of Carlson) for another (in this case, the electric actuator as taught by Hansen) to obtain predictable results (in this case, an actuator capable of adjusting the axis of rotation of a plurality of vanes) was an obvious extension of prior art teachings, KSR, 550 U.S. at ___, 82 USPQ2d at 1396, MPEP 2141 III B..
Therefore, the examiner holds that it would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to modify the actuator of Carlson to comprise a stepper motor & worm drives (as taught by Hansen) that was in communication with a controller (as evidenced by McQueeny).  This would provide the benefit of allowing a user to have greater control over the position of the vanes within the compressor assembly without needing hydraulic fluid.
Sorokes teaches a multi-stage compressor assembly comprising:  A vapor cycle compressor (100), comprising: 
a drive section (118); and 
a compression section (102) operatively engaged with the drive section (Figure 1a) and defining a compressor axis (see the annotation of Figure 1c below), wherein the compression section includes: 
an inlet guide vane assembly (112), wherein the inlet guide vane assembly includes inlet vanes that are configured to adjust their angle of orientation (Figure 1b; Paragraph 32 - Lines 13-15) around a first axis of rotation (see the annotation of Figure 1c below); 
a first stage diffuser assembly (114) downstream of the inlet guide vane assembly (Figure 1b), wherein the first stage diffuser assembly (114) includes first diffuser vanes that are configured to adjust their angle of orientation (Paragraph 30 - Lines 13-15) around a second axis of rotation, wherein the second axis of rotation is substantially parallel to the compressor axis (see the annotation of Figure 1c below); 
a return channel assembly (116) downstream of the first stage diffuser assembly (Figure 1b), wherein the return channel assembly (116) includes return channel vanes that are configured to adjust their angle of orientation (Paragraph 31 - Lines 14-16); and 
a second stage diffuser assembly (114; Please note that each impeller stage has their own respective inlet vane (112), diffuser vane (114) & return vane (116).  So while the identified “second stage diffuser assembly” is identified with the same reference character as the “first stage diffuser assembly”, Figure 1b shows that it is a separate set of vanes)) downstream of the return channel assembly (116; Figure 1b), wherein the second stage diffuser assembly includes second diffuser vanes that are configured to adjust their angle of orientation (Paragraph 32 - Lines 13-15).  

    PNG
    media_image1.png
    693
    723
    media_image1.png
    Greyscale

Please note that the proposed modification being made to Carlson is to modify the compressor from being a single stage compressor to a multi-stage compressor AND to add additional sets of adjustable diffuser vanes within the compressor flow path to improve overall performance of the compressor (see Paragraphs 5-6 of Sorokes).  This would also increase the number of stepper motors & worm gears since each diffuser vane would have its own respective motor (as evidenced by Nawrocki, see Figure 2 which shows how separate motors (16 & 17) are operably engaged with separate sets of diffuser vanes (13 & 30 respectively)).  So since Carlson is being modified to have four separate sets of diffuser vanes (as taught by Sorokes), this would result in four separate sets of stepper motors & worm gears.  Having the compressor be a multi-
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention that the compressor assembly of Carlson to be a multi-stage compressor And to have additional sets of diffuser vanes disposed within the compressor flow channel (as taught by Sorokes) to provide the benefit of providing a user greater control over the performance of the compressor & allow the compressor to achieve higher pressures.
Regarding Claim 23, Carlson in view of Hansen & Sorokes teaches the invention as disclosed above in Claim 8, wherein Carlson in view of Hansen & Sorokes further teaches:  
wherein the first worm gear (Carlson was modified to have a worm gear in view of Hansen, see the rejection of Claim 8 above) is configured to operatively engage a plurality of sector gears (Carlson: 106) to adjust the angle of orientation of the plurality of inlet guide vanes (Carlson: 90), 
wherein the second worm gear is configured to operatively engage a plurality of driver arms to adjust the angle of orientation of the plurality of first diffuser vanes (Carlson was modified to have a first stage diffuser assembly (in view of Sorokes) & to have these vanes rotated by a worm gear (in view of Hansen), see the rejection of Claim 8 above), 
wherein the third worm gear is configured to operatively engage a plurality of driver arms to adjust the angle of orientation of a plurality of return channel vanes (Carlson was modified to have a return channel assembly (in view of Sorokes) & to have these vanes rotated by a worm gear (in view of Hansen), see the rejection of Claim 8 above), and 
wherein the fourth worm gear is configured to operatively engage a plurality of driver arms to adjust the angle of orientation of a plurality of second diffuser vanes (Carlson was modified to have a second stage diffuser assembly (in view of Sorokes) & to have these vanes rotated by a worm gear (in view of Hansen), see the rejection of Claim 8 above).

Response to Arguments
The applicants arguments entered on November 17, 2020 have been fully considered by the examiner.
With respect to the applicant’s arguments regarding the amendments to Claim 1, the examiner did not find the arguments to be persuasive.  
As noted in the rejection above, Sorokes is being modified in view of Hansen which does teach having a set of diffuser vanes that can be angularly displaced by a stepper motor & worm gear.  
With respect to all of the limitations describing the specific orientations of the vanes with respect to the compressor axis, the examiner has made a new rejection directed to these amendments.
Similar comments were made with respect to the amendments to Claims 8 & 15, and these comments were not found to be persuasive for the same reasons outlined above.
With respect to the new claims, while the examiner agrees that none of the cited prior art would teach having two stepper motors coupled to the worm drive (as described in new Claims 21 & 22), the new claim necessitated a new grounds of rejection.  As noted during the interview held on November 10, 2020, the examiner found reverence Randall which teaches having redundant 
With respect to the subject matter in new Claim 23, the examiner agrees that none of the cited prior art in the previous rejection provided a teaching for the inlet guide vanes to have sector gears.  HOWEVER, as noted in the interview held on November 10, 2020 prior art Carlson was found that did and upon further examination & consideration of this reference, a new rejection was able to be made. 
With respect to new Claim 24, the examiner disagrees that this claim would not be read by any of the cited prior art.  First, as noted in the rejection above, the claim merely recites that the compressor inlet is “configured” receive refrigerant that is “substantially parallel” to the compressor axis.  This can be given a very broad interpretation because the compressor inlet just has to be CAPABLE OF receiving refrigerant that is parallel (not necessarily coaxial) with the compressor axis.  So in Sorokes, the compressor inlet (104) is in fact capable of meeting this limitation.  PLUS Hansen does explicitly teach this limitation.
With respect to new Claim 25, the examiner holds that Sorokes is also teaching having a first stage impeller assembly & second stage impeller assembly that is arranged front-to-back since their arrangement shown in Figure 1b & 1c is structurally identical to the arrangement of the applicants invention (as shown in Figure 3b).
For these reasons, the applicant’s arguments were not found to be persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRUNJES whose telephone number is (571)272-2083.  The examiner can normally be reached on M-F: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/C.J.B/Examiner, Art Unit 3746  

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746